Citation Nr: 1700280	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an apportionment of the Veteran's non-service-connected disability pension benefits in favor of V.S., the Veteran's child.

(The Veteran's claims of entitlement to service connection for residuals of a left hand injury, a sinus condition, hypertension, hepatitis C, and headaches, and the request to reopen a previously denied claim of service connection for a neck disability, are the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to November 1974.  The appellant is the custodian of V.S., a child born to her and the Veteran.  Because the appellant seeks apportionment of the Veteran's VA benefits, both the Veteran and the appellant are considered parties to this contested claim.  See, for example, 38 C.F.R. §§ 19.100, 20.504 (2016).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision issued by the Department of Veterans Affairs Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the appellant's claim for an apportionment of the Veteran's nonservice-connected disability pension benefits in favor of V.S., a minor child.  

In November 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that its November 2013 remand had erroneously recharacterized the issue as being limited to consideration of whether a special apportionment was warranted.  However, even though the May 2010 administrative decision was prepared on a VA Form 21-441 with the heading of "Special Apportionment Decision," the decision itself had also considered whether entitlement to a general apportionment was warranted.  The Board notes that the appellant did not expressly abandon pursuit of apportionment benefits under a general theory of entitlement.  The May 2010 administrative decision, the June 2010 notice of disagreement, the June 2011 statement of the case, and the August 2011 substantive appeal all discuss the criteria for a general apportionment.  Moreover, the November 2013 remand itself directed development that pertains specifically to the general apportionment theory of entitlement to benefits.  Therefore, the November 2013 remand's recharacterization of the issue as being limited to one of entitlement to a special apportionment was erroneous.  The Board therefore concludes that the claim of entitlement to an apportionment properly includes consideration of both whether a general apportionment and a special apportionment are warranted.  

On her August 2011 substantive appeal, the appellant requested that she be scheduled for a hearing by telephone.  It is not clear whether she was requesting a hearing before a Decision Review Officer (DRO) from her local Regional Office (RO), or whether she was requesting that this hearing be held before a Member of the Board.  In either case, VA only conducts telephone hearings in limited circumstances, and none of these circumstances applies to the appellant.  The record reflects that a letter was sent to the appellant notifying her that she may not have a telephone hearing and giving her the option to have a different type of hearing.  There is no indication that the appellant has requested a different type of hearing.  Therefore, her hearing request is deemed to have been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran was reasonably discharging his responsibility for V.S.'s support in this case, as is documented by records reflecting that he had deposited funds with the Kansas Payment Center and that portions of his Social Security benefits had been withheld for the purpose of supporting V.S.

2.  The appellant has not demonstrated that the lack of an additional apportionment of VA benefits in this case would result in a hardship to V.S.

3.  However, an additional apportionment for child support purposes, in addition to the amount already withheld for that purpose, would cause an undue hardship on the Veteran at this time.


CONCLUSIONS OF LAW

The criteria establishing entitlement to an apportionment of the Veteran's compensation benefits for the support of V.S., the Veteran's dependent minor child, have not been met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA applies to "Claims, Effective Dates, and Payments" under Chapter 51 of Title 38, United States Code, but has generally not been found to apply to "Special Provisions Relating to Benefits" under Chapter 53 of Title 38, United States Code.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. Principi, 18 Vet. App. 435, (2004) (Chapter 53 does not address the adjudication or granting of benefits as does Chapter 51); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002). Thus, as apportionment is governed by chapter 53, it does not appear that the VCAA applies to the instant claim.

Even so, the Board notes that a claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  All interested parties are to be notified of the action taken by the agency of original jurisdiction in such a claim, and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is neither evidence nor allegation that such procedures have not been followed.

Both the Veteran and the appellant have been notified of all pertinent proceedings, as mandated by contested claim procedures.  In particular, the May 2010 apportionment decision, the June 2011 statement of the case, and the May 2016 supplemental statement of the case were issued to both parties, with the latter two providing notice of the governing legal regulations, along with a specific explanation of the basis for the apportionment decision.  Further, the Board remanded this claim in November 2013 for further development of the record; specifically, both the appellant and the Veteran were contacted by way of October 2014 letters and requested to provide current income and expense information, as well as evidence that either of them has that child support has or has not been paid.  The Board finds that these actions establish that any duties to notify and assist owed the parties have been met for the time period in question.  Under these circumstances, the Board finds that there is no prejudice to the appellant or the appellee, at this juncture, in proceeding with a decision on the appellant's appeal.

II.  Apportionment

In the case at hand, a March 2009 administrative decision granted entitlement to nonservice-connected pension benefits effective May 1, 2008.  The Veteran was to be paid as a veteran with one dependent, his daughter V.S., an amount of $341 per month.  Aside from income adjustments and cost of living changes, this award was projected to be reduced to approximately $87 per month on December 7, 2011, when V.S. turned 18 years old and would be removed from the award.  

The claimant filed the apportionment claim on behalf of her daughter, V.S., in July 2009.  

As pertains to this case, when a veteran's dependent children are not in his or her custody, all or any part of the compensation benefits payable may be apportioned as prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 2014).

A general apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran's children are not residing with him and the Veteran is not reasonably discharging his responsibility for the children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

In the case at hand, V.S. is not residing with the Veteran and has not done so during the entire period that is contemplated by this appeal, and the Veteran does not contend otherwise.  Therefore, the appellant must establish that the Veteran was not reasonably discharging his responsibility for V.S.'s support.  

The appellant has submitted a portion of her and the Veteran's divorce decree.  The submitted portion states the following:

The [Veteran] is hereby ordered to pay to the Kansas Payment Center, support for [the appellant] and the minor child in the amount of $22.00 per month, these payments shall commence on the 1st day of May, 2005, and continue on the 1st day of each and every month hereafter until further order.

On her August 2011 substantive appeal, the appellant stated that the Veteran has not paid the child support that was stipulated in the divorce decree since May 24, 2005.  

However, the Veteran has submitted a letter from the Social Security Administration (SSA) dated in November 2014 listing the benefit amounts that V.S. has received from the Veteran's account between 2005 and 2013.  This letter states that, as of November 2014, V.S. was receiving $466 per month as the Number Holder's child.  (The Number Holder (NH) in this letter is the Veteran, as the information that is being provided pertains to the Veteran's SSA account, which is identified by the Veteran's Social Security number.)  This letter notes that the appellant received $423 from SSA in 2005; $6109.50 in 2006; $4584 in 2007 and 2008; $4968 in 2009, 2010, and 2011; $5421 in 2012; and $5307 in 2013.  These sums are more than sufficient to cover the $22 per month of child support that was stipulated in the divorce decree.  

A Comprehensive Payment History Report from the Kansas Payment Center notes payments that the Veteran made to the appellant between May 2005 and November 2008.  These payments were submitted by the Veteran to the Kansas Payment Center and were subsequently disbursed to the appellant.  These payments were made by the Veteran to the appellant in addition to any amount that V.S. was receiving from the Veteran's monthly SSA disbursement.  When combined with the amounts the Veteran had paid to the appellant for V.S.'s child support, these sums are more than sufficient to cover the $22 per month of child support that was stipulated in the divorce decree.  

The appellant has not suggested that the Veteran was legally required to pay more than $22 per month for child support of V.S., and there is no evidence in the record that would support any such responsibility on the Veteran's part.  In light of the above, the Board must find that the Veteran was reasonably discharging his responsibility for V.S.'s support.  Therefore, the Board must find that the criteria for the assignment of a general apportionment are not warranted.  

Having determined that the appellant is not entitled to a general apportionment, the Board must now determine whether entitlement to a special apportionment is established.  

The second type of apportionment is a special apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2016).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other interested persons.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable; other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed; and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2016).

Thus, the key factors in the special apportionment determination at hand are (1) whether hardship is shown to exist for V.S., and (2) whether granting an apportionment would cause undue hardship to the Veteran.  

Following review of the evidence, the Board must ultimately deny the appellant's special apportionment claim, as the appellant and V.S. are able to cover their necessary expenses while granting a special apportionment would cause undue hardship to the Veteran.  

On her December 2014 VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," the appellant reported that she and V.S. receive a combined sum of $2091 per month.  She reported that their monthly expenses (aside from $250 per month for recreation) total $1889.45.  She also reported that they have no net worth, to include from bank accounts, retirement accounts, stocks, and property.  However, the appellant and V.S.'s monthly income exceed their monthly expenses (aside from money spent for recreation) by approximately $201.55.  

In contrast, income that the Veteran reported on his November 2014 VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," and VA Form 5655, "Financial Status Report," barely exceeds his monthly expenses.  According to these forms, the Veteran and his wife earned a combined $2094 per month.  All of this income was from SSA benefits, as the Veteran's VA benefits had been reduced to $0.  He reported that his net worth, to include from bank accounts, retirement accounts, stocks, and property, was $0.  The combined expenses of the Veteran and his spouse totaled approximately $2086 per month.  In short, the Veteran's income exceeded his expenses by $8 per month, and he had no net worth.  Furthermore, in May 2016, the Veteran called VA to report that he and his wife are currently homeless.  

Based on the above information, the Board finds that appellant has not demonstrated  hardship so as to warrant a special apportionment, as her household income exceeds her expenses by approximately $200 per month.  The Board further finds that granting a special apportionment of the Veteran's VA funds would create an undue hardship on the Veteran, as his income barely exceeds his expenses and he and his wife are currently homeless.  

Accordingly, because a special apportionment in this case would be an undue hardship on the Veteran, it must therefore be denied.  See 38 C.F.R. § 3.451.


ORDER

Entitlement to an apportionment of the Veteran's non-service-connected disability pension benefits in favor of V.S., the Veteran's child, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


